Case: 20-30468     Document: 00516015705         Page: 1     Date Filed: 09/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                               September 15, 2021
                                  No. 20-30468                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Victor Lacayo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:13-CR-77-2


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Victor Lacayo, federal prisoner # 28551-034, filed a 18 U.S.C.
   § 3582(c)(2) motion in district court seeking a reduction of his sentence for
   conspiracy to distribute and to possess with intent to distribute at least one
   kilogram of heroin based on Amendment 782 to the Sentencing Guidelines.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30468      Document: 00516015705          Page: 2    Date Filed: 09/15/2021




                                    No. 20-30468


   See U.S.S.G. App. C, amend. 782. The district court denied § 3582(c)(2)
   relief and Lacayo filed both a timely notice of appeal.
          Lacayo is ineligible for a sentence reduction under § 3582(c)(2)
   because his applicable guidelines range was determined based on the career
   offender enhancement under U.S.S.G. § 4B1.1 and not a drug quantity under
   U.S.S.G. § 2D1.1. See U.S.S.G. § 1B1.10(a)(2)(B); United States v.
   Quintanilla, 868 F.3d 315, 318-22 (5th Cir. 2017). Amendment 782 did not
   change § 4B1.1 in any way. Quintanilla, 868 F.3d at 318.
          Lacayo contends that he was not sentenced based on the career
   offender enhancement because the district court granted his motion for a
   downward variance at sentencing and imposed a below-guidelines sentence.
   Lacayo was not eligible for a § 3582(c)(2) sentence reduction unless
   Amendment 782 had “the effect of lowering [his] applicable guideline
   range.” § 1B1.10(a)(2)(B). The “applicable guideline range” for purposes of
   § 1B1.10(a)(2)(B) is “the guideline range that ... is determined before
   consideration of ... any variance.” § 1B1.10, p.s., comment. (n.1(A)).
   AFFIRMED.




                                          2